Citation Nr: 1701112	
Decision Date: 01/13/17    Archive Date: 01/27/17

DOCKET NO.  05-25 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disorder, and if so, whether service connection is warranted.

2.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1961 to July 1961 and from October 1961 to August 1962.

These matters come before the Board of Veterans' Appeals (Board) from October 2012 and September 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2013 the Veteran testified before the undersigned Veterans' Law Judge in a videoconference hearing from the RO.  A transcript of the hearing is of record.  

This case was previously before in March 2014, when these issues were remanded for additional development.  These issues are once again before the Board. 

During the pendency of the remand, a September 24, 2015 rating decision granted service connection for a lumbar spine disability as well as the claim for bilateral leg neuropathy.  As that decision constitutes a grant of the claims for service connection, the claims for service connection are no longer on appeal.  See generally Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997), (because appellant's first appeal concerned rejection of logically up-stream element of service connection, appeal could not concern logically down-stream elements). 

The Board notes that the Veteran has filed a notice of disagreement (NOD) at the RO concerning entitlement to service connection for hypertension, hyperlipidemia, and arthritis; entitlement to earlier effective dates for the grant of service connection for degenerative arthritis of the spine and bilateral lower extremity radiculopathy; and entitlement to increased initial ratings for degenerative arthritis of the spine and bilateral lower extremity radiculopathy.  Such appeals are contained in the VACOLS appeals tracking system as an active appeal at the RO.  While the Board is cognizant of the Court's decision in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in this case, unlike in Manlincon, the RO has fully acknowledged the NOD and is currently in the process of adjudicating the appeal.  Action by the Board at this time may serve to actually delay the RO's action on that appeal.  As such, no action will be taken by the Board at this time, and those issues will be the subject of a later Board decision, if ultimately necessary.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a psychiatric disorder and entitlement to a TDIU are addressed in the REMAND portion of the decision   below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection for a nervous condition was last denied in a September 1995 rating decision that was not appealed, nor was any new and material evidence submitted within the appeal period.

2.  Evidence received since the final September 1995 denial is new and raises a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for a nervous condition.

CONCLUSIONS OF LAW

1.  The September 1995 decision that denied the Veteran's claim for entitlement to service connection for a nervous condition is final.  38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 20.302, 20.1103 (2016).


2.  Evidence received since the final September 1995 denial is new and material;    the criteria to reopen the claim for entitlement to service connection for a nervous condition have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a) (2016).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection for a nervous conduction was originally denied in a September 1995 rating decision on the basis that there was no evidence of a nervous condition during service or evidence of causal relationship between the claimed psychiatric condition and the Veteran's military service.  Although the Veteran was notified of this rating decision and his appellate rights in an October 16, 1995 letter, he did not appeal.  Additionally, new and material evidence was not received within the appeal period.  As such, the September 1995 rating decision became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1995).

In February 2003, the Veteran filed a petition to reopen his claim for "psychiatric problems."  An October 2012 rating decision reopened the Veteran's claim but denied it on the merits.  The Veteran timely appealed. 

Evidence received since the last final denial of the Veteran's claim in the September 1995 rating decision includes additional lay statements, VA treatment records, an August 2012 VA psychiatric examination, and the Veteran's testimony at his October 2013 hearing.  All the evidence is new, in that it was not previously of record at the time of the September 1995 rating decision.  Additionally, the August 2012 VA examination report is material as the examiner indicated that the Veteran's depression seemed related to his back injury and subsequent limitations in functioning.  While speculative, the examiner nevertheless indicated that there was a possible relationship between the Veteran's psychiatric disorder and his service-connected lumbar spine disability.  Accordingly, the Board finds that new and material evidence has been received.  Shade, 24 Vet. App. at 117.  Therefore, the Veteran's claim of entitlement to service connection for a psychiatric disorder is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a psychiatric disorder is reopened, and to this extent only the appeal is granted.


REMAND

The Board finds that further development is necessary prior to appellate review of the remaining issues.

Initially, the Board notes that there are outstanding VA treatment records.  Specifically, the Veteran submitted excerpts of VA treatment records dated as recently as May 26, 2015, some of which indicated that the Veteran had follow up appointments scheduled on June 6, 2015 and June 9, 2015.  It appears that complete VA treatment records subsequent to July 15, 2013 have not been associated with the claims file.  Accordingly, on remand any updated VA treatment records should also be associated with the claims file.  38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Having reopened the Veteran's claim for an acquired psychiatric disorder, the Board finds that a VA examination is warranted.  The August 2012 VA examiner stated that the Veteran's reported symptoms of depression "seem related to his back injury and subsequent limitations in functioning."  However, the examiner's opinion is speculative and conclusory, in that the examiner did not provide any explanation or rationale in support of that conclusion.  Accordingly, further clarification is warranted. 

With regard to the Veteran's claim for TDIU, while the Veteran submitted completed VA Forms 21-8940 dated August 4, 2011 and June 16, 2016, to date, VA has not requested employment information from the Veteran's last employer.  As such information is relevant to the pending appeal it should be requested on remand. 

The record reflects that after the final Supplemental Statement of the Case (SSOC) in August 2014 addressing the Veteran's petition to reopen his claim for service connection for a psychiatric disorder and entitlement to a TDIU, but prior to certification of the appeals to the Board in September 2016, the Veteran submitted and the RO associated additional relevant evidence with the claims file.  Such evidence should be considered on remand.  

Accordingly, the case is REMANDED for the following actions:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

1.  Obtain VA treatment records from July 15, 2013 to present, as well as any outstanding fee-basis treatment 
records, to include the record referenced in the November 19, 2011 VA treatment record, and associate them with the claims file. 

2.  Ask the Veteran to provide the names and addresses of    all medical care providers who have treated him for his psychiatric disability.  After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the Veteran should be notified.

3.  Ask the Veteran to provide the addresses for Rickard's Air Conditioning Company so that employment information can be requested from them.  After response from the Veteran, a request to that employer via VA Form 21-4192    or other appropriate methods should be made.

4.  After the above is completed to the extent possible, schedule the Veteran for a VA mental disorders examination.  The claims file must be made available      to the examiner in conjunction with the examination.       All indicated tests should be conducted and the results reported.  Following review of the claims file and examination of the Veteran, the examiner should    provide a diagnosis for all psychiatric disabilities found.  

a.  For psychiatric diagnoses other than personality disorders, the examiner should state whether it is at least as likely as not (50 percent probability or more) that the diagnosed acquired psychiatric disorder had its onset in service or is otherwise related to military service.  

b.  If not related to service, opine whether it is at least as likely as not that any diagnosed psychiatric diagnoses other than personality disorders, are caused by his service-connected lumbar spine disability or bilateral lower extremity radiculopathy.  Please explain why or why not.  In so opining, the examiner should address the August 2012 examination report.

c.  If not caused by his service-connected connected lumbar spine disability or bilateral lower extremity radiculopathy, opine whether it is at least as likely as      not that any diagnosed psychiatric diagnoses other than personality disorders were permanently worsened beyond normal progression (versus temporary exacerbation of symptoms) by his service-connected lumbar spine disability or bilateral lower extremity radiculopathy.  Please explain why or why not.  In so opining, the examiner should address the August 2012 examination report.

A complete rationale should be provided for all opinions and conclusions expressed.

5.  After completing the above and any other development deemed necessary, readjudicate the Veteran's claims for entitlement to service connection for a psychiatric disorder and entitlement to a TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United    States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


